UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-6994 MEXCO ENERGY CORPORATION (Exact name of registrant as specified in its charter) Colorado 84-0627918 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification Number) 214 West Texas Avenue, Suite 1101 Midland, Texas (Address of principal executive offices) (Zip code) (432) 682-1119 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. YES [√] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [√] The number of shares outstanding of the registrant’s common stock, par value $.50 per share, as of November 12, 2014 was 2,038,266. MEXCO ENERGY CORPORATION Table of Contents Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Balance Sheets (Unaudited) as of September 30, 2014 and March 31, 2014 3 Consolidated Statements of Operations (Unaudited) for the three months and six months ended September 30, 2014 and September 30, 2013 4 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the period ending September 30, 2014 5 Consolidated Statements of Cash Flows (Unaudited) for the six months ended September 30, 2014 and September 30, 2013 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 CERTIFICATIONS Page 2 Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, March 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Derivatives – Short-term - Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Accumulated depreciation, depletion and amortization ) ) Property and equipment, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Income tax payable - Derivative instruments - Total current liabilities Long-term debt Asset retirement obligations Deferred income tax liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,104,266 shares issued and 2,038,266 shares outstanding as of September 30, 2014 and March 31, 2014, respectively Additional paid-in capital Retained earnings Treasury stock, at cost (66,000 shares) ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. Page 3 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended September 30 September 30 Operating revenue: Oil and gas $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion, and amortization General and administrative Total operating expenses Operating profit Other income (expenses): Interest income 2 4 Interest expense ) Gain (loss) on derivative instruments ) ) Net other income (expense) Earnings before provision for income taxes Income tax expense (benefit): Current - Deferred ) Net income $ Earnings per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes are an integral part of the consolidated financial statements. Page 4 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) Common Stock Par Value Treasury Stock Additional Paid-In Capital Retained Earnings Total Stockholders’ Equity Balance at March 31, 2014 $ $ ) $ $ $ Net income - - - Stock based compensation - - - Balance at June 30, 2014 $ $ ) $ $ $ Net income - - - Stock based compensation - - - Balance at September 30, 2014 $ $ ) $ $ $ SHARE ACTIVITY Common stock shares, issued: Balance at March 31, 2014 Issued - Balance at June 30, 2014 Issued - Balance at Sept. 30, 2014 Common stock shares, held in treasury: Balance at March 31, 2014 ) Acquisitions - Balance at June 30, 2014 ) Acquisitions - Balance at Sept. 30, 2014 ) Common stock shares, outstanding at September 30, 2014 The accompanying notes are an integral part of the consolidated financial statements. Page 5 Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended September 30, (Unaudited) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred income tax benefit ) ) Stock-based compensation Depreciation, depletion and amortization Accretion of asset retirement obligations (Gain) loss on derivative instruments ) Changes in assets and liabilities: Decrease (increase) in accounts receivable ) Increase in prepaid expenses ) ) (Increase) decrease in noncurrent assets ) Decrease in income taxes payable ) - (Decrease) increase in accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Additions to oil and gas properties ) ) Additions to other property and equipment ) ) Settlement of asset retirement obligations ) ) Settlement of derivatives ) ) Proceeds from sale of oil and gas properties and equipment Net cash used in investing activities ) ) Cash flows from financing activities: Reduction of long-term debt ) ) Proceeds from long-term debt - Net cash provided by (used in) financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Income taxes paid - - Non-cash investing and financing activities: Asset retirement obligations $ $ The accompanying notes are an integral part of the consolidated financial statements. Page 6 MEXCO ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Nature of Operations Mexco Energy Corporation (a Colorado corporation) and its wholly owned subsidiaries, Forman Energy Corporation (a New York corporation), Southwest Texas Disposal Corporation (a Texas corporation) and TBO Oil & Gas, LLC (a Texas limited liability company) (collectively, the “Company”) are engaged in the exploration, development and production of natural gas, crude oil, condensate and natural gas liquids (“NGLs”). Most of the Company’s oil and gas interests are centered in West Texas; however, the Company owns producing properties and undeveloped acreage in thirteen states. Although most of the Company’s oil and gas interests are operated by others, the Company operates several properties in which it owns an interest. 2. Basis of Presentation and Significant Accounting Policies Principles of Consolidation. The consolidated financial statements include the accounts of Mexco Energy Corporation and its wholly owned subsidiaries. All significant intercompany balances and transactions associated with the consolidated operations have been eliminated. Estimates and Assumptions. In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make informed judgments, estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements and affect the reported amounts of revenues and expenses during the reporting period. In addition, significant estimates are used in determining proved oil and gas reserves. Although management believes its estimates and assumptions are reasonable, actual results may differ materially from those estimates. The estimate of the Company’s oil and natural gas reserves, which is used to compute depreciation, depletion, amortization and impairment of oil and gas properties, is the most significant of the estimates and assumptions that affect these reported results. Interim Financial Statements. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position of the Company as of September 30, 2014, and the results of its operations and cash flows for the interim periods ended September 30, 2014 and 2013. The financial statements as of September 30, 2014 and for the three and six month periods ended September 30, 2014 and 2013 are unaudited. The consolidated balance sheet as of March 31, 2014 was derived from the audited balance sheet filed in the Company’s 2014 annual report on Form 10-K filed with the Securities and Exchange Commission (“SEC”). The results of operations for the periods presented are not necessarily indicative of the results to be expected for a full year. The accounting policies followed by the Company are set forth in more detail in Note 2 of the “Notes to Consolidated Financial Statements” in the Form 10-K. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the SEC. However, the disclosures herein are adequate to make the information presented not misleading. It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the Form 10-K. Reclassifications. Certain amounts in prior years’ financial statements have been reclassified to conform with the current year’s presentation. These reclassifications had no effect on previously reported results of operations, retained earnings or net cash flows. Recent Accounting Pronouncements. In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, Topic 606: Revenue from Contracts with Customers. ASU No. 2014-09 is effective for Mexco as of April 1, 2017. Management is evaluating the effect, if any this pronouncement will have on our consolidated financial statements. In August 2014, the FABS issued ASU No. 2014-15, Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern (“ASU 2014-15”). ASU 2014-15 will explicitly require management to assess an entity’s ability to continue as a going concern, and to provide related footnote disclosure in certain circumstances. The new standard will be effective for all entities in the first annual period ending after December 15, 2016. Earlier adoption is permitted. We are currently evaluating the impact of the adoption of ASU 2014-15. Page 7 3. Asset Retirement Obligations The Company’s asset retirement obligations (“ARO”) relate to the plugging of wells, the removal of facilities and equipment, and site restoration on oil and gas properties. The fair value of a liability for an ARO is recorded in the period in which it is incurred, discounted to its present value using the credit adjusted risk-free interest rate, and a corresponding amount capitalized by increasing the carrying amount of the related long-lived asset. The liability is accreted each period, and the capitalized cost is depreciated over the useful life of the related asset. The following table provides a rollforward of the AROs for the first six months of fiscal 2015: Carrying amount of asset retirement obligations as of April 1, 2014 $ Liabilities incurred Liabilities settled ) Accretion expense Carrying amount of asset retirement obligations as of September 30, 2014 Less: Current portion Non-Current asset retirement obligation $ The ARO is included in the Consolidated Balance Sheets with the current portion being included in the accounts payable and other accrued expenses. 4. Stock-based Compensation The Company recognized compensation expense of $39,877 and $42,866 in general and administrative expense in the Consolidated Statements of Operations for the three months ended September 30, 2014 and 2013, respectively. Compensation expense recognized for the six months ended September 30, 2014 and 2013 was $64,153 and $82,238, respectively. The total cost related to non-vested awards not yet recognized at September 30, 2014 totals approximately $284,839 which is expected to be recognized over a weighted average of 2.86 years. Included in the following table is a summary of the grant-date fair value of stock options granted and the related assumptions used in the Binomial models for stock options granted during the six months ended September 30, 2014 and 2013. All such amounts represent the weighted average amounts. Six Months Ended September 30 Grant-date fair value $ 4.75 Volatility factor 76.23% 77.01% Dividend yield - - Risk-free interest rate 2.52% 1.74% Expected term (in years) 10 7 The following table is a summary of activity of stock options for the six months ended September 30, 2014: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contract Life in Years Aggregate Intrinsic Value Outstanding at March 31, 2014 $ $ Granted Exercised - - Forfeited or Expired - - Outstanding at September 30, 2014 $ $ Vested at September 30, 2014 $ $ Exercisable at September 30, 2014 $ $ During the six months ended September 30, 2014, stock options covering 40,000 shares were granted. During the six months ended September 30, 2013, stock options covering 35,000 shares were granted. Page 8 Outstanding options at September 30, 2014 expire between August 2020 and August 2024 and have exercise prices ranging from $5.98 to $7.00. 5. Fair Value of Financial Instruments Fair value as defined by authoritative literature is the price that would be received to sell an asset or paid to transfer a liability (exit price) in an orderly transaction between market participants at the measurement date. Fair value measurements are classified and disclosed in one of the following categories: Level 1 – Quoted prices in active markets for identical assets and liabilities. Level 2 – Quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar instruments in markets that are not active and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 – Significant inputs to the valuation model are unobservable. Financial assets and liabilities are classified based on the lowest level of input that is significant to the fair value measurement. The carrying amount reported in the accompanying consolidated balance sheets for cash and cash equivalents, accounts receivable and accounts payable approximates fair value because of the immediate or short-term maturity of these financial instruments. The fair value amount reported in the accompanying consolidated balance sheets for long term debt approximates fair value because the actual interest rates do not significantly differ from current rates offered for instruments with similar characteristics and is deemed to use Level 2 inputs. See the Company’s Note 6 on Credit Facility for further discussion. The fair value of the Company’s crude oil swaps are measured internally using established commodity futures price strips for the underlying commodity provided by a reputable third party, the contracted notional volumes, and time to maturity. The valuation of the Company’s derivative instrument is deemed to use Level 2 inputs. See the Company’s Note 8 on Derivatives for further discussion. 6. Credit Facility The Company has a revolving credit agreement with Bank of America, N.A. (the “Agreement”), which provides for a credit facility of $6,300,000 with no monthly commitment reductions and a borrowing base evaluated annually, currently set at $6,300,000. Amounts borrowed under the Agreement are collateralized by the common stock of the Company’s wholly owned subsidiaries and substantially all of the Company’s oil and gas properties. The Agreement was renewed eight times with the eighth amendment on September 10, 2014, which revised the maturity date to November 30, 2016.Under the original and renewed agreements, interest on the facility accrues at an annual rate equal to the British Bankers Association London Interbank Offered Rate ("BBA LIBOR") daily floating rate, plus 2.50 percentage points, which was 2.65% on September 30, 2014.Interest on the outstanding amount under the credit agreement is payable monthly.In addition, the Company will pay an unused commitment fee in an amount equal to ½ of 1 percent (.5%) times the daily average of the unadvanced amount of the commitment. The unused commitment fee is payable quarterly in arrears on the last day of each calendar quarter and is included in the consolidated statements of operations under the caption “General and administrative” expenses. Availability of this line of credit at September 30, 2014 was $3,544,333.No principal payments are anticipated to be required through November 30, 2016. The Agreement contains customary covenants for credit facilities of this type including limitations on disposition of assets, mergers and reorganizations. The Company is also obligated to meet certain financial covenants under the Agreement. The Company is in compliance with all covenants as of September 30, 2014. In addition, this Agreement prohibits the Company from paying cash dividends on our common stock. The Agreement does grant the Company permission to enter into hedge agreements; however, the Company is under no obligation to do so. Page 9 The amended Agreement allows for up to $500,000 of the facility to be used for outstanding letters of credits. As of September 30, 2014, two letters of credit for $50,000 and $105,667, in lieu of a plugging bond with the Texas Railroad Commission (“TRRC”) covering the properties the Company operates is outstanding under the facility. These letters of credit renew annually. The Company will pay a fee in an amount equal to 1 percent (1.0%) per annum of the outstanding undrawn amount of each standby letter of credit, payable monthly in arrears, on the basis of the face amount outstanding on the day the fee is calculated. The following table is a summary of activity on the Bank of America, N.A. line of credit for the six months ended September 30, 2014: Principal Balance at March 31, 2014: $ Borrowings Repayments ) Balance at September 30, 2014: $ The balance outstanding on the line of credit as of October 31, 2014 was $4,175,000. 7. Income Taxes The income tax provision consists of the following for the three and six months ended September 30, 2014 and 2013: Three Months Ended Six Months Ended September 30 September 30 Current income tax expense $
